
	
		III
		112th CONGRESS
		2d Session
		S. RES. 454
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mr. Crapo (for himself,
			 Mr. Carper, Ms.
			 Landrieu, and Mr. Risch)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Commending the Nuclear Regulatory
		  Commission and the Department of Energy hosting the Third International
		  Conference on Nuclear Power Plant Life Management.
	
	
		Whereas the Third International Conference on Nuclear
			 Power Plant Life Management has been organized by the International Atomic
			 Energy Agency and will be hosted in the United States for the first time from
			 May 13–17, 2012, in Salt Lake City, Utah;
		Whereas the Senate recognizes the important contribution
			 of the United States, through the Nuclear Regulatory Commission, Department of
			 Energy, and National Laboratories, to nuclear power plant life
			 management;
		Whereas conference attendees will discuss ways to safely
			 and cost-effectively renew the operating lifetimes of many of the nuclear power
			 plants in the world, especially the 104 operating commercial nuclear power
			 reactors in the United States; and
		Whereas the Senate recognizes the continuing importance of
			 the 436 commercial nuclear power reactors that operate in 31 countries and
			 currently provide 14 percent of the electricity in the world: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)commends the
			 Nuclear Regulatory Commission and the Department of Energy for hosting the
			 Third International Conference on Nuclear Power Plant Life Management in the
			 United States;
			(2)applauds the
			 efforts of conference attendees to discuss and explore the increased role of
			 nuclear power plant life management in support of license renewal and the safe,
			 long-term operation of commercial nuclear reactors throughout the world;
			(3)thanks the
			 International Atomic Energy Agency for organizing the Third International
			 Conference on Nuclear Power Plant Life Management in the United States for the
			 first time; and
			(4)encourages Member
			 States of the International Atomic Energy Agency to take advantage of the
			 latest available technology to further develop licensing programs, promote
			 safety, and secure the long-term success of commercial nuclear power
			 generation.
			
